SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

15
CA 13-00977
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


ADAM VILLAR, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

COUNTY OF ERIE, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


CONNORS & VILARDO, LLP, BUFFALO (PAUL A. WOODARD OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (KENNETH R. KIRBY OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), entered April 3, 2013. The order denied the motion of
plaintiff for leave to amend his complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Villar v County of Erie ([appeal No. 1] ___
AD3d ___ [Mar. 20, 2015]).




Entered:   March 20, 2015                       Frances E. Cafarell
                                                Clerk of the Court